Citation Nr: 0022972	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  94-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disorders of the 
feet.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to an effective date earlier than October 24, 
1991, for the award of a 60 percent evaluation for a 
herniated nucleus pulposus of the lumbar spine at L4-5, with 
puffed leg palsy and a psychophysiological overlay.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In June 1996, the Board remanded this case to the RO for 
additional development.  At that time, additional issues were 
fully addressed by the Board.  These issues have been fully 
adjudicated and are not before the Board at this time.

One of the matters the Board must address is which additional 
issue or issues are properly before it at this time.  Under 
the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999).

Based on the recent statements of the veteran, it appears 
that he may wish to either raise additional issues or reopen 
previously denied claims.  Based on the recent statements, it 
is unclear what issues he wishes to either raise or reopen, 
if any.  In this situation, the Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 1991).  The RO had not fully 
adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  The 
RO should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue, including 
whether he wishes to specifically raise the issue of 
entitlement to a total rating based on individual 
unemployability due to his service-connected disabilities.  
The RO should then take appropriate action to adjudicate this 
claim or claims, if any.  In any event, no other issue is 
before the Board at this time.


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The claims of entitlement to service connection for a 
bilateral foot disorder and PTSD are plausible and capable of 
substantiation.

3.  Neither the service separation evaluation nor the 
entrance evaluation makes reference to a bilateral foot 
disorder.  Reference is made to a severe case of pes planus 
in April 1979.

4.  There is clear, convincing and unrebutted competent 
medical evidence of record establishing that, if the veteran 
had a bilateral foot disorder during service, such a 
condition existed prior to service and was not aggravated in 
service.

5.  There is no competent medical evidence of record that any 
bilateral foot disorder existing prior to service increased 
in severity in service.

6.  In a Board decision dated March 1983, the claim of 
entitlement to an increased rating for a herniated nucleus 
pulposus with psychophysiologic overlay was denied.

7.  In a June 1989 rating determination, the RO proposed to 
reduce the evaluation of the service connected back 
disability from 40 percent to 20 percent because a recent 
examination had found no objective evidence of any disorder.  
An additional VA evaluation of the back disability was held 
in September 1990.

8.  In a May 1989 rating determination, the service-connected 
herniated nucleus pulposus of the lumbar spine with left leg 
palsy and psychophysiological overlay was reduced from 
40 percent to 20 percent disabling.

9.  In October 1990, the RO correctly noted that a recent 
orthopedic examination could find no evidence of organic 
disease of the back. A confirmed psychophysiologic overlay 
was indicated.  The 20 percent evaluation was continued. 

10.  On October 24, 1991, the veteran contended that his 
service-connected condition had become worse.  Based on the 
veteran's complaints, the RO, in an October 1993 rating 
determination, granted an increased evaluation for the 
herniated nucleus pulposus of the lumbar spine at L4-5 with 
puffed leg palsy and psychophysiological overlay.  The 
evaluation was increased from 20 percent to 60 percent 
disabling from October 24, 1991, the day the RO received the 
claim seeking increased compensation for his service-
connected disability.

11.  The veteran has provided no meaningful information which 
would provide a basis to refer this case to the Center for 
Research of Unit Records (CRUR), previously known as the 
Environmental Support Group, for clarification of any claimed 
stressors.

12.  The veteran has received no awards or decorations 
denoting that he engaged in combat with the enemy.  Based on 
the evidence of record, he did not engage in combat with the 
enemy.

13.  Service records or other credible supporting evidence 
does not verify the claimed stressors.

14.  The veteran is not a credible historian as to the 
experiences in service or his subjective reactions to such 
events.  In addition, he is not a credible witness on his own 
behalf in his claim for benefits in light of multiple, 
material inconsistencies in his statements provided in the 
context of his claims for VA benefits.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
bilateral foot disorder and PTSD are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The presumption of soundness at entry into service is 
rebutted, and a preexisting bilateral foot disorder is found 
not to have been aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (1999).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

4.  An effective date earlier than October 24, 1991, for the 
award of 60 percent evaluation for herniated nucleus pulposus 
of the lumbar spine at L4-5, with puffed leg palsy and 
psychophysiological overlay is not warranted.  38 U.S.C.A. 
§§ 5107, 5108, 5110, 7104, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104, 3.105, 3.400, 20.1104 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran entered active service in September 1977.  At his 
enlistment evaluation in August 1977, he specifically noted 
depression or excessive worry prior to service.  He also 
specifically denied foot trouble or nervous trouble of any 
sort.  The enlistment evaluation noted no foot or psychiatric 
disorder.  In April 1979, the veteran was indicated to have a 
severe case of pes planus.  The provider listed his rank as 
sergeant first class.  However, the service medical records 
contain no further reference to this disability nor was the 
disability noted at the veteran's discharge examination.  It 
was noted in April 1979 that the veteran did not wear arch 
supports in his shoes.  In July 1979, it was indicated the 
veteran had radiculopathy of the 1st sacral nerve on the left 
manifested by decreased sensation in the lateral foot.  This 
diagnosis appears to be based on the veteran's subjective 
complaints.  In January 1980, it was noted that he complained 
of cold in the right toe.

Difficulties with the veteran's back disability are indicated 
throughout the veteran's service medical records.  However, 
in a service medical board determination dated January 1979, 
it was reported the veteran had a multitude of complaints and 
that, despite "multiple examinations by a variety of 
specialists, no organic etiology of any of his problems had 
been established.  All studies are normal."  A series of 
difficulties related to his subjective complaints were 
reported.  No reference is made to pes planus or a foot 
condition by either the evaluators or the veteran himself.  
At his separation evaluation in July 1979, the veteran's 
general physical examination was within normal limits except 
for the fact that he ambulated with a grossly antalgic gait 
and utilized a cane.  Objective evaluations were within 
normal limits.  No reference was made to a foot disorder at 
this time.  He was discharge from active service in April 
1980.  During his active service, the medical records make no 
reference to events alleged as stressors or "combat with the 
enemy."

Service personnel records make no reference to combat or 
combat-related activities.  His awards and decorations fail 
to indicate any reference to combat.  During his active 
service, the veteran served in Germany for approximately 
1 year and 3 months.  He worked as an infantryman for 2 years 
and 2 months and a material supply specialist for 1 year and 
5 months.

In the veteran's claim of May 1980, the veteran noted 
specific disabilities that he related to his active service, 
one of which was "mental problems."  The veteran did note 
decreased sensation in the lateral foot.  No reference was 
made to pes planus.

Based on the veteran's service medical records, the RO, in a 
May 1980 rating determination, awarded the veteran service 
connection for a herniated nucleus pulposus at L5-S1, with 
left radiculopathy (hereinafter sometimes referred to as the 
service-connected "back disability").  He was awarded a 
40 percent evaluation.  The veteran was notified of this 
determination that month.  

In a June 1980 statement, the veteran noted numerous 
difficulties he alleged he suffered from because of his 
active service.  

A VA evaluation was performed in September 1980.  The 
examiner reported that service medical records had indicated 
no evidence of a psychosis, neurosis, personality disorder, 
or adjustment disability.  However, a psychiatric evaluation 
had indicated that the veteran had a reactive depression 
secondary to his physical illness and pain that the examiner 
did not regard as due to malingering.   The VA physician in 
September 1980 diagnosed the veteran with reactive depression 
secondary to physical illness, pain, and his discharge from 
service due to physical disability, financial difficulties, 
and an inability to procure simple employment.  No reference 
was made to PTSD or the re-experiencing of events in service.

In a VA orthopedic examination dated September 1980, the 
veteran referred to numerous complaints of pain.  Physical 
examination revealed little objective evidence to support the 
veteran's complaints.  He was diagnosed with a chronic low 
back pain secondary to a sprain of the lumbosacral spine.  
The presence of herniated nucleus pulposus had not been 
established.  The examiner stated that he was at a loss to 
explain many of the veteran's difficulties.  For example, he 
specifically indicated that he could find no abnormality in 
the veteran's left shoulder to account for his left shoulder 
pain.  He could also not explain the continued palsy of the 
left leg.  The examiner stated, in pertinent part, that there 
was a large element of psychogenic overlay or possible 
malingering in his complaints.

X-ray studies of the veteran's lumbar spine in September 1980 
demonstrated a normal alignment to the vertebral bodies.  The 
disc spaces and vertebral body heights were well preserved.  
X-ray studies of other joints were also normal.

At a general VA examination in October 1980, the examiner 
noted that the veteran had had headaches since a child.  
Physical evaluation at this time failed to indicate many of 
the disabilities the veteran complained of, including, but 
not limited to, a double hernia, a circulatory problem, and 
upper respiratory or pulmonary problems.

In October 1980, the RO denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability.  The veteran has not appealed this determination 
and the claim of entitlement to service connection for an 
acquired psychiatric disability, including a chronic nervous 
condition, is not before the Board or the RO at this time.

During this period of time the RO obtained additional medical 
records, including an August to September 1980 VA 
hospitalization for chronic low back pain.  However, once 
again, little objective evidence is indicated to support the 
veteran's complaints of pain.  Testing at that time revealed 
a "chronically maladjusted individual."  The conclusion at 
the end of this program of treatment was that the veteran had 
an underlying psychiatric disorder and had a high level of 
emotional stress.  The veteran was referred to a 
psychiatrist.  However, he apparently refused while in the 
hospital to have such an interview.  The assessment in a 
psychological evaluation included the opinion that there were 
significant indicators of secondary gain.

In a March 1981 statement, Albert D. Vickers, M.D., a 
physician who worked both in neurology and psychiatry, noted 
that he had seen the veteran in January and March 1981.  The 
veteran recounted his numerous subjective symptoms.  The 
examiner stated, in pertinent part, that he could not arrive 
at a neurological explanation for the veteran's difficulties.  
The physician stated that the veteran had marginal 
intellectual functioning and was ill equipped emotionally to 
deal with stress.  He had taken "refuge in the illness 
manifested by his various symptoms, unconsciously using these 
as a reason for his inability to 'make it' so to speak."  
Apart from backache, most the claimant's symptoms were deemed 
to be nonphysiological.  He did not fit the diagnosis of 
conversion reaction, but did fit more under the category of 
Avoidance Personality Disorder.

In a March 1981 rating determination, the veteran was awarded 
a 60 percent evaluation for his service-connected back 
disability with psychological overlay from May 1, 1980, a 
temporary total disability evaluation from August 11, 1980, 
and a 60 percent evaluation from January 1, 1981.  The 
veteran was notified of this determination that month.  

In December 1981, the veteran was hospitalized for chronic 
back pain.  Once again, little objective evidence was 
indicated to support the veteran's subjective complaints.  
X-ray studies were again found to be normal.  The veteran was 
assessed with chronic low back pain without structural 
etiology.  There were no findings consistent with either an 
acute or chronic nerve root irritation.  The physician 
completing the hospitalization summary stated, in pertinent 
part, that there was significant functional overlay with a 
failure to demonstrate a desire to return to "healthy 
behavior."  During this period of time there was no 
reference is made to a bilateral foot disorder.

In a January 1982 rating determination, the veteran was 
awarded a temporary, total disability evaluation from 
August 11, 1980, a 60 percent evaluation from January 1, 
1981, and a 40 percent evaluation from May 1, 1982.  This 
determination was appealed to the Board.  The veteran made no 
reference at this time to manifestations of PTSD.

In a February 1982 examination, the veteran continued to 
complain of back and neck pain with other numerous somatic 
symptoms.  Physical examination revealed little to support 
the subjective complaints and considerable objective evidence 
of unreliable effort and responses.  X-ray studies of the 
lumbosacral spine at this time revealed a "pseudarthrosis 
between L5 transverse process and the sacrum which [could] 
give [the veteran] some discomfort in the back."  Once 
again, no reference was made to a bilateral foot disorder.

In June 1982, the Board remanded the veteran's case to the RO 
for additional development.  Additional medical evaluations 
were performed.  In a July 1982 examination, the veteran was 
diagnosed with probable left L5 nerve root irritation with no 
evidence of significant pathology on examination pertinent to 
the complaints.  Once again, X-ray studies and objective 
medical evidence failed to support the veteran's subjective 
complaints.  An orthopedic evaluation held that month 
specifically found no orthopedic diagnosis regarding this 
veteran.  A VA psychiatric evaluation performed that month 
indicated a dysthymic disorder, chronic, relatively mild, 
with a tendency to "somatic fixation."  The incapacity was 
found to be mild, in all probability from psychiatric 
reasons.

In a March 1983 determination, the Board denied the claims of 
entitlement to service connection for an upper respiratory 
disorder, a dorsal spine disorder, a neck or cervical spine 
disorder, a bilateral knee disorder, and headaches.  
Entitlement to an increased rating for herniated nucleus 
pulposus with a psychophysiologic overlay (evaluated at that 
time as 40 percent disabling) was also denied.  Entitlement 
to a total disability rating based on individual 
unemployability was not found.  The appeal was denied in its 
entirety.

In a VA evaluation held in May 1989, the veteran underwent a 
detailed physical evaluation.  The examiner stated, in 
pertinent part, that he could find no objective evidence of a 
disease or injury to the veteran's low back.  Based on this 
opinion, the RO, in a June 1989 rating determination, 
proposed to reduce the evaluation from 40 percent to 
20 percent.  The veteran was notified of this proposal that 
month.  No written disagreement to this determination was 
received from the veteran during this period of time.  As a 
result, in a September 1989 rating determination, the 
veteran's service-connected back disability was decreased 
from 40 percent to 20 percent effective December 1, 1989.

The veteran underwent a VA examination in September 1990.  
The veteran noted numerous subjective symptoms, including 
complaints of chronic back pain.  X-ray studies revealed 
that, other than the presence of a transitional vertebra at 
the L5-S1 level, his lumbosacral spine was completely normal.  
There was no evidence of degenerative changes in the lumbar 
or lumbosacral spine.  The examiner stated, in pertinent 
part, that the findings were "currently bizarre" in that 
the claimant refused to bend even a few degrees forward or 
laterally.  The examiner stated that he could find no 
evidence of organic disease in the veteran's back.  He also 
stated that he could find no evidence of a herniated nucleus 
pulposus or degenerative disc disease in his lumbar spine.  
The examiner stated that the findings of a large element of 
the psychogenic overlay are certainly valid and to that 
extent he was moderately disabled.

The RO, in a September 1990 rating determination, determined 
that the VA examination that month did not warrant a change 
in the current evaluation of 20 percent.

On October 24, 1991, the veteran requested an increased 
rating for his service-connected back disability.  At this 
time, he noted treatment for a foot problem.  No reference to 
PTSD was made at this time.  Additional medical records were 
obtained by the RO.

Records added to the claims file subsequent to the veteran's 
October 24, 1991, reopening of the claim included statements 
made by Farooq I. Selod, M.D., dated in March 1990 and August 
1992.  These documents were added to the file in August 1992.  
The March 22, 1990, statement refers to a bulging disc at L5-
S1.  The appellant's prognosis is listed as guarded.  The 
severity of this disorder is listed as moderate.  The 
physician's August 1992 statement reflects that the veteran 
was seen in June 1990, July and September 1991, and again in 
April 1992 for back complaints.  He described the veteran as 
still symptomatic in August 1992.  The actual treatment 
documents are not of record.  In a VA examination in March 
1993, the appellant exhibited severe limitation of lumbar 
spine motion and there was positive straight leg testing.  
The diagnosis indicated a history of herniated nucleus 
pulposus of the lumbar region with limitation of motion, pain 
radiating into both legs and a tremor of the left leg that 
was probably associated with his psychiatric problems.  

In March 1993, psychiatric evaluation revealed a mixed 
personality disorder, inadequate, dysthymic, with borderline 
features.  Psychological factors were found to be affecting 
his physical condition.  The examiner stated that he did not 
believe he could diagnose a somatoform disorder as it was not 
as "totally encompassing" as that might be.  

In a March 1993 orthopedic evaluation, it was indicated that 
the veteran walked with a cane in his right hand and a limp 
on his left side.  The veteran was diagnosed with a history 
of herniated nucleus pulposus of the lumbar region with 
limitation of motion, pain radiating into both legs, and a 
tremor of the right leg which was probably associated with 
his psychiatric problems.

In a May 1993 rating determination, the veteran was awarded a 
60 percent evaluation for his service-connected back 
disability with psychophysiological overlay.  The veteran's 
disability evaluation was increased from 20 percent to 
60 percent disabling from October 24, 1991.  Additional 
medical records were obtained by the RO and submitted by the 
veteran.  None of these medical records provide an objective 
medical basis for the veteran's complaints of pain.  
Significantly, during this time, no reference is made to a 
chronic bilateral foot disorder, PTSD or PTSD-related 
symptoms.

At a VA examination in March 1993, the veteran's complaints 
included lack of trust of people and nightmares where he 
dreamed of being lost.  He made no reference to incidents in 
service approximating the events he would later claim as 
alleged "stressors."  The examiner's diagnoses included 
psychological factors affecting his physical condition, a 
mixed personality disorder, and dysthymia with borderline 
features.  

A May 1993 report by a VA podiatrist show the veteran 
complained of an ingrown toenail and chronic discomfort on 
the balls of both feet, more so on the left.  Assessment 
included metatarsalgia, low grade, chronic, more symptomatic 
left; ingrown left toenail; and compensatory forefoot varus 
bilaterally with forefoot hypermobility and clinically 
plantar flex metatarsal heads.

A copy of a letter the claimant apparently sent to the 
President dated in February 1993 contains the assertion that 
he had been denied "my purple heart medal that was awarded 
back in February or March of 1987" in Waco, Texas. 

Subsequently dated private medical records included a 
physician's notation in July 1995 that the following 
diagnoses had been given: PTSD, anxiety depression and a 
psychological overlay.  During this time, the veteran appears 
to report that he witnessed the death of several fellow 
soldiers in the field.

In an October 1993 rating determination, the effective date 
for the award of the 60 percent evaluation for the service-
connected back disability was determined to be October 24, 
1991, the date he petitioned for additional compensation due 
to a worsening of his back disability.  This determination 
has been appealed to the Board.

The veteran filed a claim seeking service connection for PTSD 
many years following his discharge from active service.  The 
veteran also sought service connection for a bilateral foot 
disorder.  At a hearing held before a hearing officer at the 
RO in August 1995, he reported traumatic experiences while in 
service in Germany in the late 1970's.  The veteran indicated 
that his unit was once lost during a training exercise.  He 
also appears to assert that he once was shot at by heavy 
artillery.  The veteran indicated he did not know who was 
doing the shooting.  Testifying on the veteran's behalf was 
his spouse, who noted his difficulties with nightmares.  The 
veteran appears to claim that marines who had sustained burns 
in Japan were transferred to his hospital.  He did not 
indicate that he could recall the names of these individuals.

In June 1994, the RO requested the veteran to provide a 
complete detailed description of the specific traumatic 
incident(s) that produced the stress related to the claimed 
PTSD.  He was told he must provide the dates and places the 
incident(s) occurred, his unit at that time and, if deaths 
were involved, the name of the individual.  In September 
1994, the veteran replied that he recalled several traumatic 
incidents.  He indicated the constant fear of being lost out 
in the field, of hearing soldiers screaming when hit by fire 
and being responsible for protecting his entire company with 
only three rounds of ammunition.  He stated he was assigned 
to the 1st Battalion, 30th Infantry, during his entire tour of 
duty in Germany from 1977 to 1979.  He alleged deaths, but 
could recall no names.  He alleged an individual at Brook 
Army Medical Center had severe nervous outbreaks and one 
morning he was told the man did not make it.  He said bodies 
were removed from the hospital ward during the night.  The 
veteran also reported that he was provided a load pistol to 
escort a friend to jail.  He maintained that he was told he 
would have to serve the individual's term if he escaped and 
that he was told to shot him if he tried to escape.  On 
"several occasions" he was on guard duty along the Berlin 
Wall and NATO sites and was under "constant fire from the 
East," and he was under direct orders not to return fire.  

In June 1996, the Board remanded these issues to the RO for 
additional development.  With regard to the veteran's claim 
for service connection for an earlier effective date, it was 
requested that an attempt be made to obtain the private 
medical records of Farooq I. Selod, M.D.  The physician was 
to be asked to provide copies of any records showing 
treatment of the lumbar spine disorder, particularly those 
treatment records from July 31, 1991, and September 11, 1991, 
referred to by the doctor in his August 1992 statement.  
Additional examinations were also requested. 

In July 1996, the RO requested the veteran to report any 
additional relevant treatment (private or VA) for a bilateral 
foot disability since May 1993.  It was also requested that 
the veteran provide private medical records from Dr. Selod.  
The physician was asked to provide copies of any records 
showing treatment of the veteran's lumbar spine disorder, 
particularly those treatment records from July 31, 1991, and 
September 11, 1991, referred to by his August 1992 statement.  
It was also requested that the veteran provide any additional 
details regarding the stressors to which he alleged he was 
exposed in service.

Additional service personnel records were obtained by the RO.  
None of these service records indicate combat or combat-
related activities.  He was reported to have served in 
Germany from February 1978 to June 1979.  His awards and 
decorations do not show entitlement to award of a Purple 
Heart Medal.  Additional outpatient treatment records were 
obtained.  They indicate fairly consistent treatment of the 
veteran's subjective complaints over a significant period of 
time with little objective evidence of a disability.

At a VA evaluation held in August 1996, the veteran 
complained of pain in his feet and having flat feet.  
Examination of the feet at that time revealed no calluses on 
the soles of the feet.  The veteran was wearing orthopedic 
shoes with insole supports.  Examination of the feet revealed 
he had a patent arch.  There was found to be very little, if 
any, flattening of the longitudinal arch of his feet.  The 
examiner stated, in pertinent part, that it was difficult for 
him to explain why the veteran was having so much foot pain.  
It was noted that the veteran's arch was fairly well 
maintained on both feet.  He was diagnosed with a history of 
bilateral foot disability with very little in the way of 
callus formation and reasonably good arches in both feet.

X-ray studies performed in August 1996 revealed bilateral pes 
planus but nothing "acute identified."

Additional private and VA medical records were obtained, 
including outpatient treatment records.  Private records 
dated in July and August 1992 contained a notation that the 
claimant reported "terrible dreams" about being lost in 
service, apparently when his squad was lost on a "trip."  
Another entry dated July 1995, signed by R. T. Coffey, M.D., 
noted continued diagnoses of anxiety and depression.  There 
is also a notation apparently to the effect that PTSD, 
anxiety and psychological overlay were all diagnoses that 
"had been given" the veteran.  There was no notation of 
what the alleged stressor was that caused the PTSD.

In December 1996, the veteran stated that he had submitted 
all records requested by the RO that month regarding relevant 
treatment for his foot condition since May 1993, the private 
records of Dr. Farooq, and specific details concerning his 
stressors.  

Additional medical records were obtained by the RO.  They 
continued to note treatment of the veteran's subjective 
complaints.

In a statement received in December 1996, the claimant 
described further events in service apparently alleged as 
stressors.  He appears to indicate that during a maneuver his 
unit became lost.  He alleged he heard people screaming, guns 
firing and the ground shaking.  He stated he was in an auto 
accident.  He glasses apparently ended up outside the 
vehicle.  He hit his head on the window but it did not break.  
He reported his unit was placed on alerts and he did not know 
if it was the real thing.  At a time and placed unidentified, 
a soldier in another company was injured and he heard him 
screaming and his bones cracking.  He again alleged his unit 
would conduct maneuvers on the border and was shot at by East 
Germans but was under orders not to return fire.  During 
maneuvers he reported he would be cold and wet.  He said that 
while he was at Brook Army Hospital, some marines who had 
been burned were brought in. 

In a March 1997 VA examination, the veteran was diagnosed 
with pes planus of the right and left foot.  Regarding the 
question of the etiology of the pes planus, the examiner 
stated that the etiology of the pes planus was a "congenital 
deformity."  Regarding the question of whether this 
condition was aggravated by military service, the examiner 
stated that military service should not have aggravated pes 
planus.  It was noted that the proper shoes that he had wore 
should have been a benefit to him.

In a March 1997 psychiatric evaluation, the veteran was 
diagnosed with dysthymia.  The examiner stated that he did 
not see any stressors as being on maneuvers or exercises.  
While the examiner noted that accidents happen during 
service, the examiner also noted that this is not usually 
considered a stressor for PTSD.  He indicated that the 
veteran was not in combat and that most of his stories were 
anecdotal.  The examiner stated that based on his review of 
the veteran he did not "hear anything that suggested [the 
veteran's] life was threatened other than he might have been 
unsure of what would happen."  The physician also commented 
that he did not see the "course that would come as the usual 
post course of PTSD."  The examiner stated, in pertinent 
part, that he believed the veteran to be mildly depressed 
with a tendency "to embellish things to suit his needs."

In a January 1998 response, the veteran requested a board of 
three physicians to examine him for his PTSD condition.  The 
veteran noted at that time records from a Robert T. Coffey, 
M.D., reporting PTSD.  In response, the RO contacted the 
veteran and stated that they had received medical records 
from Dr. Coffey which were reviewed and considered.  The 
records from Dr. Coffey indicate that the veteran was seen 
for depression and contain a reference to PTSD.  As noted 
above, however, they do not indicate PTSD was related to 
service.

Additional medical records were obtained by the veteran or 
the RO, including a December 1997 psychiatric evaluation, by 
J. Patel, M.D.  The evaluation reflected the veteran's report 
that VA had treated him for PTSD since 1980.  The veteran 
stated he had nightmares and flashbacks, but nowhere in the 
report was the content of these described, nor was the 
alleged stressor event, apart from a reference that he heard 
voices and "screaming, hollering and noises that (sic) 
pertaining to the army."  It was noted by history that the 
veteran "had not worked since he returned from the 
Vietnam."  The diagnosis included PTSD.

In January 1998, Clarence J. Brooks, M.D., reported the 
veteran "has had service connected disabilities from his 
service" including degenerative joint disease and PTSD.  It 
was also indicated that in January 1996 the veteran was 
involved in a motor vehicle accident in which he was struck 
from behind.  It was recommended that his disability be 
increased to total and permanent as of January 2, 1996, the 
date of the automobile accident.

In December 1998, the RO wrote the veteran and stated that 
current records did not confirm his accounts of being under 
"constant fire" from the East in Germany.  He was 
instructed that he must provide specific information 
concerning the alleged events including his unit assignment, 
place of the incident, the month and year of each incident.  
He was also requested to have Dr. Patel to provide complete 
treatment records.  In subsequent responses, the veteran 
again reported his unit in service, but provided no date or 
places of any alleged incident.  He stated Dr. Patel had 
treated him only once and the report was of record.  

In December 1998, the RO requested all pertinent medical 
records from the Social Security Administration.  Additional 
records were obtained; many of which were duplicates of 
material already in the claims folder.  These records 
continue to note sporadic treatment of the veteran's 
subjective complaints.  Objective medical findings regarding 
the veteran subjective complaints are not found in many 
cases.  A summary of hospitalization at Denton Community 
Hospital in July and August 1996 notes that the veteran's 
past medical history included a diagnosis of PTSD.  This same 
diagnosis was repeated at discharge.  The report contains no 
information on the etiology of the alleged PTSD or the 
manifestations of the disorder.  An administrative record 
dated January 1998 indicated the primary diagnosis was back, 
hip and knee pain and the secondary diagnosis was anxiety 
related disorders.  A November 1997 evaluation by S. Saraiya, 
M.D. included a diagnostic impression of depression verses 
PTSD.  The etiology of the alleged PTSD was not described. 

The RO also obtained extensive VA outpatient treatment 
records from 1993 to 1997.  The initial screening entry in 
1993 contains reference to a "long history" of emotional 
and mental disorders.  There was not reference to events in 
service or re-experincing any event in service.  An entry in 
January 1995 indicates the veteran reported duty in Germany 
with no combat.  Later entries sporadically refer to 
nightmares, without indication of content.  An entry in July 
1997 shows the veteran reporting he liked to watch war 
movies, but war movies and visits to VA facilities caused him 
to have nightmares and other "PTSD phenomena."

In several statements to the veteran's United States Senator 
and Congressman, he notes the delay in the adjudication of 
his claims.  In this regard, the Board must note that in 
several of his statements the veteran has requested a delay 
in the adjudication of his claims so that he may submit 
additional evidence.  He has also submitted several 
statements requesting that the RO obtain medical records 
recently cited by him in support of his claims.  These 
records have been obtained by the RO, including records from 
the Social Security Administration.  They indicate that the 
veteran has been found to be totally disabled due to primary 
to a diagnosis of back, hip, and knee pain with a secondary 
diagnosis of an anxiety-related disorders.  No reference is 
made to PTSD.  An evaluation dated November 1997 noted that 
three views of the lumbosacral spine showed normal bone 
density and disc interspaces.  There was no evidence of 
fracture and no arthritic changes.  No bone destruction was 
found.  X-ray studies were entirely normal.

In February 2000, the veteran requested an additional 60 days 
to prepare additional information pertinent to his claim.  In 
May 2000, the veteran changed his appointment of service 
organization.  Written argument was prepared by his service 
representative in June 2000.  It was indicated the claim had 
been reviewed and that no further action was contemplated by 
the service representative at this time.


II.  The Duty to Assist

The VA has a duty to assist the veteran in developing facts 
pertinent to well-grounded claims.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999).  While 
numerous VA and private medical evaluations have failed to 
diagnose the veteran with PTSD, some health care providers 
have diagnosed the veteran with PTSD.  The United States 
Court of Veterans Claims (Court) has held that the 
truthfulness of evidence must be presumed for the purposes of 
determining whether the veteran's claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  In light of the clinical records references to PTSD 
and because the veteran's evidentiary assertions concerning 
the alleged stressors must be accepted as credible for the 
limited purposes of determining whether the claim is well 
grounded, the Board will rule initially that the claim of 
entitlement to service connection for PTSD is well grounded.  
In this context, the Board notes that there was a substantial 
question in the record as to whether any of the medical 
diagnoses of PTSD actually were supported by a medical 
opinion that the PTSD was related to events in service.  In 
view of the fact that ultimately crediblity is a critical 
question with respect to the claim for service connection for 
PTSD, and because crediblity can only be reached in the 
context of a determination on the merits of the claim, the 
Board finds that the adjudication of this claim must 
ultimately rest on the merits.  

With regard to the claim of entitlement to service connection 
for a bilateral foot disorder, the Board must note that the 
veteran has been diagnosed with this condition and was 
treated for this condition during service.  The Court has 
held that the 2nd and 3rd elements of a well-grounded claim 
for service connection (based on the Court's determination in 
Caluza v. Brown, 7 Vet. App. 498 (1995)) can also be 
satisfied under 38 C.F.R. § 3.303(a) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternately, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of the 
existence of a chronic disease in service or during an 
application presumptive period and present manifestations of 
the same chronic disease. Ibid.

In this case, and in light of the Court's determination in 
Falzone v. Brown, 8 Vet. App. 398 (1995), the Board finds 
that the foot disorder in question here is the type of 
disability that is susceptible to lay perception and thus can 
be established by lay evidentiary assertions.  Accordingly, 
the Board concedes that the veteran's claim of entitlement to 
service connection for a bilateral foot disorder is well 
grounded.

The duty assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of the individual case.  The duty to assist includes 
obtaining medical records and examinations when indicated by 
the facts and circumstances of the individual case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  "Full 
compliance with the (statutory duty to assist) also includes 
VA assistance in obtaining relevant records from private 
physician when (the veteran) has provided concrete data as to 
time, place, and identity."  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).

 In this case, the veteran has maintained that evidence from 
numerous health care providers would support his claim.  The 
RO has made what can only be described as an enormous effort 
to obtain all medical records cited by the veteran.  In this 
case, the veteran has never specified any documents that 
would support his claims that the RO has not either obtained 
or made an effort to obtain.  Accordingly, the duty to obtain 
pertinent documents has been met.

In addressing this issue, it is important to note that 
additional medical records diagnosing the veteran with PTSD 
would not support the veteran's claim of entitlement to 
service connection for PTSD based on the rationale that will 
be provided below.  Simply stated, the critical issue is not 
the medical evidence of record, but whether the veteran's 
stressors have been confirmed and whether his assertions in 
the context of that claim are credible.  Accordingly, 
additional medical records diagnosing the veteran with PTSD 
would not assist the veteran in prevailing in his claim.  
With regard to the claim of service connection for a 
bilateral foot disorder, the Board must again note that 
additional medical records regarding treatment of the current 
foot disability would not support the determination that the 
current foot disability is related to the veteran's active 
service.  As the veteran has been diagnosed with pes planus, 
additional medical records simply indicating treatment for 
pes planus would not support the veteran's claim since the 
determinative question is whether the disability was incurred 
or aggravated in service.  With regard to the claim of 
entitlement to an earlier effective date, additional medical 
records regarding the nature and extent of the back 
disability at this time would serve absolutely no purpose.  
The critical issue in this case is not the nature and extent 
of the veteran's current back disability, but whether he is 
entitled to an earlier effective date for his current 
60 percent evaluation.  Accordingly, additional medical 
records, even if they were available, would not support the 
veteran's claims and would not provide a basis to remand this 
case to the RO for additional development.

With regard to the VA examinations that the veteran has 
undergone in order to assist him in the development of his 
claims, the Board finds no basis to have the veteran 
evaluated by three VA examiners in order to determine whether 
he has PTSD.  The veteran appears to note some bias that he 
allegedly believes exists between himself and the VA 
evaluator who failed to diagnose him with PTSD.  The Board 
finds the veteran's argument is mere assertion.  Nothing in 
the report supports the allegation of bias.  However, as 
noted above, the critical issue regarding the veteran's PTSD 
is stressor verification and crediblity, not whether a health 
care provider has diagnosed the veteran with PTSD.  A further 
evaluation of the veteran's psychiatric condition will not 
assist the veteran in prevailing in his claim for reasons 
that will be made clear below.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim including, 
but not limited to, repeated attempts to obtain information 
that would support his claims.  The importance of additional 
information to clarify the veteran's alleged stressors was 
made clear to the veteran in the Board's June 1996 
determination.  In 1998 the RO expressly informed the veteran 
that the records from service did not support his accounts of 
being under fire in Germany in the late 1970's and requested 
him a second time to provide specific and detailed 
information concerning these alleged incidents.  The veteran 
has totally failed to provide specific dates, names, or 
places for the incidents in question.  Instead, the veteran 
provides general anecdotes that provide no meaningful basis 
to submit this case for stressor verification to CRUR.  The 
Board must point out that in the absence of such specifics as 
the date these alleged stressors occurred or without 
providing the complete names of any other individuals 
involved, it would require speculation to link any of the 
accounts with information that CRUR could provide.  
Speculation cannot raise the level of reasonable doubt.  
38 C.F.R. § 3.102 (1999), much less provide critical 
supporting evidence of an alleged stressor.  The Board finds 
that the RO made more than reasonable efforts to assist the 
veteran in verifying accounts that on their face appeared 
patently incredible.  Accordingly, the Board concludes that 
the further fruitless waste of adjudicative resources can not 
be justified.   

The RO in this case has made what can only be described as an 
outstanding effort to assist the veteran in the development 
of his claims.  Based on the Board's remand and a detailed 
review of the VA examinations, the Board finds that these 
evaluations, when taken as a whole, answer the questions 
posed by the Board in June 1996.  Since the record now 
contains an adequate response to the Board's request for 
information, the veteran has no residual right for a second 
opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the Board does not find that there is any basis 
to remand the matter under Stegall for further development.  
Accordingly, the Board may proceed with the adjudication of 
the veteran's claims.


III.  Entitlement to Service Connection for a Bilateral Foot 
Disability

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 U.S.C.A. § 113(b); 
38 C.F.R. § 3.303(b); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities, 
or disorders noted when examined and accepted for the 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  The presumption of sound condition 
attaches only when there has been an induction examination in 
which the later complained of disability was not detected.  
Verdon v. Brown, 8 Vet. App. 529 (1996); Crowe v. Brown, 
7 Vet. App. 238, 245 (1994); Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  In this case, the entrance 
evaluation makes no reference to a bilateral foot disorder.  
While the separation evaluation also makes no reference to a 
bilateral foot disorder, the veteran was clearly diagnosed 
with pes planus during his active service, albeit by an 
enlisted medic.  Accordingly, the Board must find that the 
presumption of sound condition attaches in this case.

Clear and unmistakable evidence of the disability manifested 
in service existed before service will rebut the presumption 
of soundness.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  The burden of proof is on the 
VA to rebut the presumption of sound condition upon induction 
by clear and unmistakable evidence showing that the disorder 
existed prior to service.   Vanerson v. West, 
12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  

In Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000), the 
appellant argued that the statutory presumption of soundness 
may be rebutted only by contemporaneous pre-service clinical 
evidence or recorded history showing that the veteran was 
suffering from the disease or condition in question before 
entering military service.  The appellant further maintained 
that the presumption cannot be rebutted by a medical 
professional's after-the-fact opinion regarding the probable 
onset of the disease or condition.  In rejecting these 
arguments, the Court of Appeals for the Federal Circuit found 
that a medical professional's after-the-fact opinion 
regarding the probable onset of the disease or condition can 
rebut the presumption.  The Federal Circuit pointed out that 
38 U.S.C.A. § 1111 says nothing about the kind of evidence 
that can be used to rebut the presumption of soundness.  All 
that the statute requires is that the evidence, whatever it 
may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed before the 
veteran entered the service.  In addition, the regulation 
that tracks and elaborates on the statutory presumption of 
soundness, 38 C.F.R. § 3.304(b), likewise did not support the 
appellant's argument.  Indeed, it provides strong support for 
the contrary view.  The regulation states that the history of 
pre-service conditions recorded at the time of examination 
"will be considered together with all other material evidence 
in determinations as to inception."  38 C.F.R. § 3.304(b)(1).  
In regard to the breadth of the required inquiry in 
determining whether the presumption of soundness has been 
rebutted, 38 C.F.R. § 3.304(b)(2) emphasizes that the finder 
of fact should consider all medically accepted evidence 
bearing on whether the service member was suffering from the 
disease or injury in question prior to induction, and should 
give weight to particular evidence based on accepted medical 
standards and medical knowledge regarding the known 
characteristics of particular diseases.  In particular, the 
regulation permits the finder of fact to consider records 
made "prior to, during or subsequent to service" concerning 
the inception of the disease.  The regulation thus does not 
support the appellant's contention that the presumption of 
soundness can be rebutted only if the government adduces pre-
service clinical evidence that the veteran's disease or 
injury had its onset prior to induction.

In this case, the Board has the March 1997 opinion of a 
highly qualified health care provider.  The examiner states 
that the etiology of pes planus is a "congenital 
deformity."  38 C.F.R. § 3.303(c) provides that congenital 
or developmental defects are not "diseases or injuries" 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1999).  By its inherent nature, a congenital 
deformity must have pre-existed service.  The only medical 
evidence that even arguably supports the veteran's position 
that this condition began during his active service is a 
single notation by an enlisted medic, not a physician.  The 
Board finds that the opinion by a highly qualified medial 
professional that the disorder in question was a congenital 
deformity meets the clear and unmistakable evidence standard 
to rebut the presumption of soundness.  

If it is determined that a veteran suffers from a congenital 
disease, the VA cannot simply assume that, because of its 
congenital nature, the disease must have preexisted service.  
Instead, the presumption of soundness at entrance attaches, 
and VA must show by clear and unmistakable evidence that it 
preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 
(1993).  In this case, however, the competent medical opinion 
is that the disability was a congenital deformity, not a 
disease. 

As noted by the Court, a bare conclusion, even one written by 
a medical professional, without a factual basis in the record 
to support it does not constitute clear and unmistakable 
evidence sufficient to rebut the presumption of soundness. 
Miller v. West, 11 Vet. App. 345, 348 (1998).  However, the 
Board finds that overwhelming facts of this case support the 
conclusion that this disability, if it existed at all during 
the veteran's active service, pre-existed service.  The 
finding that the disorder was a congenital deformity provides 
a factual and rational basis to support the conclusion that 
the disorder pre-existed service by its known 
characteristics.  Moreover, the characterization of the 
disorder as "severe" by the enlisted medic is inconsistent 
with a host of other medical notations during and after 
service that fail even to record the presence of the 
disability.  

In evaluating the probative value of competent medical 
evidence, including the April 1979 medical report and the 
March 1997 VA examination, the Court has stated, in pertinent 
part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches . . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds that the recent VA medical 
opinion is entitled to great probative weight.  Accordingly, 
the Board has determined that the veteran's pes planus, if it 
did exist in service, pre-existed service, and that the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence.

The Board has considered whether the veteran's preexisting 
disability, assuming it existed during service, increased in 
severity during service, thereby triggering the presumption 
of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999).  
However, for reasons noted above, the Board finds no evidence 
entitled to any substantial probative weight supports the 
conclusion that the bilateral foot disorder increased in 
severity during his active service.  The veteran's lay 
evidence is competent to establish manifestations perceptible 
to a lay party, however, it is not competent evidence as to 
the complex medical question of whether the pre-existing 
congenital deformity increased in severity beyond the normal 
progression of the deformity.  It is worth noting in this 
context that the veteran himself did not even mention a foot 
disability at separation or on his initial application for 
benefits.  On the other hand, there is an opinion from a 
highly qualified medical professional that the disorder was 
not aggravated in service.  Indeed, the provider indicated 
that the wearing of proper shoes would have been of benefit 
to the claimant.  Accordingly, the Board finds that the 
overwhelming weight of the competent and highly probative 
evidence is against the claim.  Accordingly, the benefit of 
the doubt doctrine is not for application.

III.  Entitlement to an Earlier Effective Date

It is essentially contended that the veteran should be 
awarded a 60 percent evaluation for his service-connected 
back disability from the time he was discharged from active 
service.  Under 38 U.S.C.A. § 5110(a) (West 1991) and 
38 C.F.R. § 3.400(o) and (q) (1999), the effective date of a 
claim received after a prior final disallowance will be the 
date of the claim or the date entitlement arose, whichever is 
later.

In order for the veteran to prevail in his claim, the Board 
would be required to find clear and unmistakable error (CUE) 
in a series of RO decisions, as well as the Board's 
determination of March 1983.  In March 1983, the claim of 
entitlement to an increased rating for his service-connected 
back disability, rated at the time as 40 percent disabling, 
was denied.  The final RO decision was in 1990, when the RO 
determined that the recent orthopedic examination had found 
no evidence of organic disease of the back but had confirmed 
a psychogenic overlay.

The veteran has never raised the issue of CUE and this issue 
is not before the Board at this time.  The veteran has never 
claimed CUE in any prior Board or RO decision, the veteran 
has never cited to any previous VA decision, and the veteran 
has never provided a basis to find CUE.  Accordingly, there 
is no basis to adjudicate the claim of CUE in any prior 
determination.

If the Board were to determine whether CUE existed in any 
prior determination, the Board would be compelled to conclude 
that there is no basis to find CUE in any previous VA 
determination that awarded the veteran a less than 60 percent 
evaluation.  For CUE error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The Board finds no legal or factual determination by 
the RO that approached a clear error that was prejudicial 
with respect to an award of benefits.  Whether a clear error 
was made in favor of the veteran is not a question before the 
Board.

Since the Board's determination of 1983 and the RO's 
determination of 1990 remains final, the veteran cannot be 
awarded an increased rating for his service-connected 
condition earlier than the October 1991 date of the receipt 
of the application by the RO to reopen this previously, 
finally denied claim for an increased evaluation, or the date 
entitlement arose, whichever is later.  He could also receive 
an earlier effective date if the evidence in the file shows 
that it was factually ascertainable that an increase in 
disability occurred within one year of the date of receipt of 
the claim in October 1991.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o).  The Court has indicated how the 
language of 38 U.S.C.A. § 5110(b)(2) must be read:

[T]he effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability has occurred if application is 
received within one year from such date. 

Harper v. Brown, 10 Vet. App. 125, 126 (1997) (emphasis in 
original).

As a result, if the increase occurred more than one year 
prior to the date the application is received, the effective 
date must be no earlier than the date of receipt of the 
application.  See VAOPGCPREC 12-98.   

In this case, the Board remanded the veteran's claim to the 
RO in June 1996 in order to determine whether any medical 
evidence exists within 1 year prior to October 24, 1991 (the 
date the veteran petitioned for increased compensation) 
demonstrating that an increase in disability was factually 
ascertainable.  No such evidence has been obtained.  
Accordingly, there is no basis under 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2) to warrant an effective 
date of an increased rating from a date 1 year prior to the 
date of receipt of the claim.  


IV.  Entitlement to Service Connection for PTSD

To comply with the statutory requirements of 38 U.S.C. 
§ 7104(d) to provide "reasons or bases" for its decisions, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Under the provisions for 
direct service connection for PTSD under 38 C.F.R. § 3.304(f) 
(1999), service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(1999)(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  The VA regulation was 
changed in June 1999 to conform to the Court's determination 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).  It is also clear that the Board is not required 
to accept an appellant's statements regarding his alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms to 
be credible.

Under the framework established in Zarycki v. Brown, 6 Vet. 
App. 91, 97-98 (1993), the Board must make an explicit 
determination as to whether the veteran engaged in combat 
with the enemy.  The question of what evidence is considered 
satisfactory proof that a veteran engaged in combat with the 
enemy was addressed by the VA General Counsel in VAOPGCPREC 
12-99 (October 18, 1999), when the General Counsel held that 
the plain language of 38 U.S.C.A. § 1154(b) requires that the 
veteran have "personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  It was indicated that the 
determination as to whether a veteran "engaged in combat 
with the enemy" necessarily must be made on a case-by-case 
basis with reference to the general statutory standards.  
Evidence that the veteran participated in attacking or 
defending an attack of the enemy would ordinarily show that 
the veteran had engaged in combat, but the general 
description would not be exhaustive if circumstances made in 
an individual case were found to constitute engagement in 
combat.  The Court has indicated that evidence submitted to 
support a claim that a veteran engaged in combat may include 
the veteran's own statements and an "almost unlimited" 
variety of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  However, the Court has 
made clear that the VA cannot ignore the veteran's assertions 
and must evaluate his statements along with all other 
relevant evidence.  Id. 

The Board has considered the veteran's apparent contention 
that he served in "combat" in some form between September 
1977 and April 1980 in Germany.  The Board finds this 
contention inherently incredible.  The claimant has not 
stated that he experienced some isolated incident of direct 
fire form East German forces, but has alleged multiple 
episodes.  He further claimed he was involved in some form of 
defensive action holding off "enemy forces" apparently 
during some field training exercise in Germany.  He stories 
apparently have included an allegation of coming under fire 
of artillery or heavy weapons at a date and place never 
described.  All of this is in the context of garrison duty in 
Europe in the late 1970's.  He was expressly advised that 
there was no support for such claims in the available records 
and admonished that the must provide specific details.  He 
failed to provide any meaningful information, even after 
being warned repeatedly by the RO and the Board of its 
importance.  The Board fully concurs with the RO that the 
service records and the veteran's awards and decorations fail 
to support his allegations.  Accordingly, in accordance with 
VAOPGCPREC 12-99 (October 18, 1999), the Board has determined 
that the veteran did not engage in combat with the enemy as 
defined in 38 U.S.C.A. § 1154(b).

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the 
claimed [in-] service event actually occurred" cannot be 
provided by medical opinion based on a post-medical 
examination.  Moreau v. Brown, 9 Vet. App. 394-96.  This 
means that "other credible supporting evidence from any 
source" must be provided.  

The Board has attempted to list the veteran's alleged 
stressors in service, though his allegations are remarkable 
primarily for their vagueness.  They include, but do not 
appear limited to, viewing bodies removed from a hospital 
ward, witnessing the deaths of several soldiers in the field, 
being required to defend and hold a position with limited 
ammunition while stationed in Germany, and assisting in the 
jailing of a friend.  In this case, the Board specifically 
finds that the veteran has failed to supply "credible" 
evidence in support of his inservice stressors.  None of the 
veteran's alleged stressors in service have been confirmed 
and the undersigned can find no basis by which the assertions 
could be confirmed by the VA or any other federal agency due 
to the lack of specifics provided by the claimant despite 
repeated requests for such information.  While the veteran 
notes the death of fellow soldiers, he conspicuously is 
unable to recall their names.  

The Board further finds the veteran completely lacks 
credibility in light of a history of flagrant falsehoods or 
gross exaggerations.  The record shows the veteran submitted 
the report of Dr. Patel.  That report contains a reference to 
a claim of service in Vietnam.  It is beyond dispute that 
such a claim is false.  Therefore, the record is clear that 
the appellant knowingly submitted false evidence in support 
of his claim for compensation benefits.  The record further 
shows the appellant submitted correspondence he prepared 
alleging he was entitled to the Purple Heart Medal.  This is 
also a false claim.  The fact that the appellant is 
demonstrated to have submitted false evidence concerning his 
service would alone be sufficient to support the conclusion 
that he is not credible concerning his allegations of events 
in service and post-service symptoms.  Beyond this, the 
record further shows the veteran advances patently ridiculous 
claims of numerous combat type incidents in Europe in the 
late 1970's.  He then turns around and as to other 
allegations, such as deaths of servicemen, fails to provide 
details that would permit any attempt to verify his 
allegations.  The lack of an ability to provide details 
further undercuts the ability of a fact finder believe that 
the claimant is referring to an event that profoundly 
affected him as opposed to an event of which he simply 
learned. 

What the record now shows is not simply a lack of verifiable 
stressor events.  The record further demonstrates that the 
veteran is willing to present false evidence freely in 
support of his claim for service connection for PTSD.  While 
self interest alone is not sufficient standing alone to 
permit the Board to discard the veteran's evidentiary 
assertions, the record in this case demonstrates beyond 
peradventure of doubt that he is actively dissembling for the 
purpose of monetary gain.  No reasonable fact finder could 
belief anything he says about not simply events in service, 
but his subjective reaction to any events in service and the 
duration of such symptoms.  For example, during the veteran's 
numerous claims for VA compensation following his discharge 
from active service, he makes no reference to these alleged 
stressors or recognizable symptoms of PTSD.  Later, he claims 
the presence of PTSD since 1980.  Testing has also indicated 
a propensity to exaggerate.  The examiner who bothered to 
look closely at the record found obvious evidence that the 
veteran "embellishes" to suit his needs.  At this point, 
even if it was possible in the future to verify some event 
that even a remarkably gullible medical professional could 
certify as rising to the level of a "stressor," no 
crediblity could be attached to the veterans' subjective 
reporting of symptoms related to such an event given this 
pattern of falsehood and gross exaggeration for the purpose 
of pursuing a claim for compensation benefits.    

The Board finds no basis to find that these alleged stressors 
can be confirmed and, in fact, further pursuit of 
verification of alleged stressor events in service would be a 
pointless waste of adjudicative resources.  In reaching this 
conclusion, the Board has taken into consideration the 
Court's determination in Cohen, supra.  In Cohen, the Board 
had conceded that a "stressor" existed and, more 
importantly, the Board had not expressly found that the 
claimant lacked credibility.  It is precisely the 
demonstrated falsehoods, vagueness and inconsistencies in the 
veteran's accounts that establish that he lacks credibility 
as to his evidentiary assertions made in the context of the 
claim for service connection for PTSD. 

The veteran has been indicated by several medical sources to 
carry a diagnosis that includes PTSD.  Few, if any, of these 
diagnoses have been clearly linked to events in service; none 
has been linked to a verified alleged stressor event.  In 
this regard, the Board must note that numerous health care 
providers have failed to diagnose the veteran with PTSD, and 
a highly credible evaluation where the health care provider 
recognized the credibility deficits evident in the record 
expressly found it was not present.  Accordingly, while the 
Board has reviewed in detail the medical evidence of record, 
including those records that indicate PTSD, the Board must 
find that these medical opinions carry absolutely no 
probative value because the veteran's accounts of his alleged 
stressors and his accounts of his subjective symptoms are not 
credible.  As a result, under Cohen, 10 Vet. App. at 147, the 
claim must be denied.

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As 
stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  
A "properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance." Id. at 58.  In this case, for 
reasons cited above, the preponderance of the evidence is 
against the claim. 38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.304.





ORDER

Entitlement to service connection for disorders of the feet 
is denied.

Entitlement to an effective date earlier than October 24, 
1991, for the award of a 60 percent evaluation for a 
herniated nucleus pulposus of the lumbar spine at L4-5, with 
puffed leg palsy and psychophysiological overlay, is denied.

Entitlement to service connection for PTSD is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


